Matter of Jesus F. (2016 NY Slip Op 08011)





Matter of Jesus F.


2016 NY Slip Op 08011


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2016

Friedman, J.P., Sweeny, Saxe, Kapnick, Gesmer, JJ.


2325

[*1]In re Jesus F., A Person Alleged to be A Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Megan E.K. Montcalm of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about July 30, 2015, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of attempted robbery in the first degree, attempted grand larceny in the fourth degree, criminal possession of a weapon in the fourth degree, and menacing in the second degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court's finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's determination that the victim's testimony, including her account of being threatened by appellant with a knife while he demanded money, was credible.
The knife taken by the victim after it was dropped by appellant, which she then gave to the police, was properly admitted into evidence (see People v Julian, 41 NY2d 340, 342-343 [1977]). In any event, the victim's testimony established each of the charges involving possession and use of a dangerous instrument, independently of the knife that was in evidence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2016
CLERK